Case: 20-41288   Doc# 124-1   Filed: 12/29/20   Entered: 12/29/20 17:12:49   Page 1
                                       of 3
 1   Weifenbach, Esq. and Debtor CAROL LEE DEPUYDT-MEIER having appeared on her own
 2   behalf, the Court, having reviewed the pleadings and records on file herein, and after considering
 3
     the argument of the Debtor and counsel, and for the reasons stated on the record, the Court
 4
     hereby orders as follows:
 5
 6          IT IS HEREBY ORDERED:

 7          1.      Movant’s Motion is granted. The automatic stay is terminated as to Movant, U.S.
 8
     BANK, NA AS LEGAL TITLE TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST, its
 9
     agents, successors and assigns, with regard to the Debtor, the Estate and the real property located
10
     at 61 Rudgear Drive, Walnut Creek, CA 94596.
11
12          2.      Movant may exercise all of its rights and remedies under the Note and Deed of

13   Trust and applicable law, including but not limited to the commencement, continuation and/or
14
     conclusion of the foreclosure proceedings against the Property.
15
            3.      The 14 day stay period of Federal Rules of Bankruptcy Procedure, Rule
16
17   4001(a)(3) is not waived.

18
19                                             *END OF ORDER*
20
21
22
23
24
25
26
27
28




     Case:
     Case: 20-41288
           20-41288 Doc#
                    Doc# 119
                         124-1 Filed:
                                  Filed:
                                      12/15/20
                                         12/29/20 Entered:
                                                    Entered:
                                                           12/15/20
                                                             12/29/20
                                                                    11:33:12
                                                                      17:12:49 Page
                                                                                 Page
                                                                                    2 of
                                                                                      2
                                           of33
 1                                    COURT SERVICE LIST
 2   Debtor:
 3
     Carol Lee DePuydt-Meier
 4   61 Rudgear Drive
     Walnut Creek, CA 94596
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Case:
     Case: 20-41288
           20-41288 Doc#
                    Doc# 119
                         124-1 Filed:
                                  Filed:
                                      12/15/20
                                         12/29/20 Entered:
                                                    Entered:
                                                           12/15/20
                                                             12/29/20
                                                                    11:33:12
                                                                      17:12:49 Page
                                                                                 Page
                                                                                    3 of
                                                                                      3
                                           of33
